 ASSOCIATED GENERAL CONTRACTORS OF CALIF., INC.363ContractorMembers of theAssociatedGeneralContractorsof California,Inc.and A.R.Kramer,Petitioner and TeamstersLocalUnion Nos. 94,137, 150, 216, 287, 291, 315, 386, 431, 439, 490,533, 624,684, 890,912, and980, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Case20-RD-721March 5, 1974SUPPLEMENTAL DECISION ANDDIRECTION OF ELECTIONBy CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND PENELLOOn January 17, 1973, the National LaborRelationsBoard issued a Decision and Order' in the above-entitled proceeding in which it found that the owner-operators involved were"employees" within themeaningof the Actand therefore eligible toparticipate in the decertification election sought. TheBoard also stated:While we have found the owner-operators to beemployees and that they are entitled to partici-pate in an election, the present records before usdisclose that the only issue fully litigated at thehearings related to the question of whether theywere employees or independent contractors, andthe parties are not all in agreement regardingother issues Thus, as a means of illustration andnot limitation, the parties would appear not toagree as to the unit which will be appropriate, theeligibility of employees now entitled to vote, andwhether or not a joint employment situation existswhere owner-operators are supplied by overlyingcarriers.Accordingly, we deem it necessary toremand each case to the appropriate RegionalDirector for such further action as the RegionalDirector deems appropriate regarding the above-mentioned and any remaining issues preparatoryto directing elections.Pursuant to the Board's remand order furtherhearings were held in this case in San Francisco onJune 12, 13, 14. and 15, 1973, before Hearing OfficerRobert G. Grace. Thereafter, pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8,as amended, the Regional Director again trans-ferred the case to the Board for decision. All partiesinvolved have filed briefs.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, theBoard makes the following findings.The Petitioner and David A. Bettencourt, theIntervenor, hereinafter referred to as Petitioners, seeka decertification election in a bargaining unit ofconstruction industry drivers under the so-calledNorthern CaliforniaMaster Agreement, coveringNorthernandCentralCalifornia,between theUnions herein involved and the contractor associa-tions.By way of background, when this case wasoriginally before the Board, the primary position ofthe Petitioners was that they, and others similarlysituated, considered themselves independent contrac-torswhom the Unions purported to represent.Without abandoning this position, they stated that ifthey nevertheless were found to be employees, theywere asserting that the Unions did not in fact enjoymajority support from them for purposes of collec-tive bargaining. Consequently, they sought decertifi-cation of the Union.In the present posture of the case, the Petitionerscontend that, inasmuch as the Board has found themto be "employees," they now take the position thatan election in'this case should be conducted in a unitconsisting solely of owner-operators and that theemployee-drivers of the contractors should be ex-cluded.While conceding that a unit limited toowner-operators constitutes only a portion of thecontract unit established by the Northern CaliforniaMaster Agreement and would constitute a deviationfrom the Board's general rule that the unit appropri-ate in a decertification election must be coextensivewith the unit previously certified or the unitrecognized,2 they nevertheless contend that the factsof this case constitute good and sufficient reasons fordeviation from the normal rule applicable to decerti-fication elections.The thrust of their argument in favor of a unitsmaller than the recognized contractual one is thatthere is no real community of interest betweenowner-operators and the employee-drivers, and thatthe community of interest between owner-operatorsis such that they could constitute an appropriate unitseparate and apart from employee-drivers. Primarily,they contend that the differences between theinterests,motivations, and objectives of the owner-operators and the employee-drivers stem largelyfrom the fact that owner-operators either own orhave substantial financial investments in the equip-ment they operate. The foregoing, and other argu-ments advanced in favor of a separate unit, areessentially the same ones which were argued by the1201 NLRB 311.2 SeeCampbell Soup Company.1I INLRB 234, andClohecy Collision,Inc, 176 NLRB 616.209 NLRB No. 61 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties to the Board in the earlier proceeding insupport of their contention that the owner-operatorswere independent contractors. In rejecting thatcontention and finding employee status, the Boardconsidered,inter alia,the fact that once on the jobthe owner-operators work under the same conditionsas do employee-drivers. The contractor establishesthe starting time, quitting time, and the lunchbreakfor all dump truck drivers, be they owner-operatorsor employee-drivers. Representatives of either thecontractor or overlying carrier, or both, direct owner-operators as well as employee-drivers in such mattersas location of material, dumpsite, and routes to betaken.Thus,many of the facts which established theemployee status of these individuals also show thecommunity of interest they share with the employee-drivers.Accordingly,we do not view the owner-operators' substantial financial investments in theirtrucking equipment, and other indicia of separate-ness,sufficienttowarrantmodification of therecognized unit.In this respect we also find no merit in thecontentions raised by both the Employers andPetitioners that cases such asFisher-New Center Co.,3Duke Power Company Lee Steam Station,4andFoodFair Stores, Inc.,5require a separate more restrictedunit in this case.Fisherinvolved a recognized unit ofguards and nonguards and the Board concluded thatthe statutory requirement of Section 9(b)(3) of theAct made necessary an exception to the general ruleestablished inCampbell Soup, supra.BothFood FairandDuke Poweressentially involved separate plantsor departments which within themselves could beseparate units and which had not become mergedwith the overall unit.6 Nor do we find persuasive theargument that where a large unit is appropriate,Section 8(f) of the Act otherwise requires the carvingout of a smaller portion of that unit. On the basis ofthe foregoing, we find the recognized unit appropri-ate for purposes of a decertification election.?The petition when filed related to the 1968 MasterAgreement which expired in June 1971. The petitionwas subsequently amended so as to cover the 1971master agreement which was in effect at the time ofthe hearings. The later agreement contained a clausesubstantially similar to the previous one insofar asowner-operators were concerned except it providedthat the coverage of the owner-operators would beginon the second day of work and would also apply towork performed for the employer away from thejobsite.Itfurtherprovided,however,that theadditional provision regarding work performed awayfrom the jobsite would not be implemented if unfairlabor practice charges were filed regardingit.At thetime of the first hearing,there was a question as towhether theowner-operatorcoverage clause extend-ed to so-called nonjobsite work since unfair laborpractice charges had been filed regarding the offsitecoverage.Subsequent to the Board's decision findingthat the owner-operators are employees within themeaning ofthe Act,such charges were dismissed inApril 1973. Thus,the owner-operator clause nowextends tojobsite and nonjobsite work.The recordherein discloses the existence of a groupof contractors who are not members of the multiem-ployer association signatory to the master agreement.They do,however,inmany instances execute withthe Unionsa "short form"agreement which embod-ies therein certain provisions of the master agree-ment.The Unionsargue that, since these "shortformers" adopt the master agreement and becausetheir employee-drivers workunder conditions similarto these of the other employees,the employees of"short formers"should be included in the unit. TheEmployersand Petitioners disagree.The recordestablishes that themultiemployerassociationssignatorytothemaster agreementnegotiate separately with the Unions and do not havethe authority, nor do theypurport,to negotiate onbehalf of or bind the manycontractors who sign theshort form agreements.Itappears that, after thenegotiations of the association contract,the Unionsundertake negotiations with the"short formers" onan individual basis.While the agreements incorpo-rate various features of the master agreement, eachexcludes the grievance procedure contained in themaster agreement.Inasmuch as the recordclearlyshows that the "short formers" by virtue of not beingsignatory to the master agreement are not membersof the multiemployer associations unit,the additionof employeesemployed bythem would expand theunit'sscopebeyondthatcontemplated by thecontract.Accordingly,we conclude that the employ-ees of"short formers" should be excluded from theunit.The evidence herein does not otherwise supporta finding that a joint employer relationship existsbetween the contractor members of the associationsand the "short formers."A question for further consideration on remandwaswhether the overlying carrier was a jointemployer with the contractor when furnishing owner-3 170 NLRB909.must be coextensivewitheither the unit previously certified or the one4 191 NLRB 308recognizedin the existingcontract.s 204 NLRBNo. 23 (Member Fanning dissenting)rPetitioners state they are willing to proceed to an election in any unit6Member Fanning adheres to his view as expressed in his dissentingwhich is found appropriate.opinion inFood Fairthat the unit appropriate in a decertification election ASSOCIATED GENERAL CONTRACTORS OF CALIF., INC.operators.At the instant hearing, evidence waspresented which tended to show that once owner-operators are dispatched to a job the overlyingcarriers have very little contact with them and do notexercise supervision and control over the details ofthework performed by owner-operators.Whenowner-operators perform work for contractors, eitherdirectlyor through an overlying carrier, it is thecontractors who retain and exercise the authority tocontrol the details of their work and to imposediscipline. These facts do not warrant a finding thatthe overlying carriers are joint employers with thecontractors.The parties agree, and the evidence shows, that thepatterns of employment for the employees in thiscase are sporadic. They contend the Board shouldadopt an eligibility formula which incorporates theprinciples set forth inDaniel Construction Company,Inc.,8with certain modifications which will permitthose employees, neither working at the time of theelectionnor having worked during the normalpayroll eligibility period, but still having a reasonableexpectation of future employment, to participate inthe election.9We find merit in this contention.Accordingly, we shall direct that, in addition tothose employees in the unit who were employedduring the payroll period immediately preceding thedate of this Decision and Direction of Election, allemployees in the unit who have been employedduring the 30 calendar days immediately precedingthe date of this Decision and Direction of Election orwho have been employed for 240 hours or moreduring the 365 calendar days immediately precedingsuch date, shall be eligible to vote.The Petitioners and the Employers contend thatthe Employers should not be required to provide anelection eligibility list as required by the Board'sdecision inExcelsior Underwear Inc,"'In this regard,they contend the Employers are not likely to havesuch information required for compiling the namesand addresses of owner-operators. As an alternative,they suggest that, inasmuch as the California PublicUtilitiesCommission (PUC) maintains the namesand addresses of the approximately 6,500 dumptruck carriers who hold permits in the State, thePUC's records should be the source for the namesand addresses of owner-operators. With regards toemployee-drivers, they suggest that union health andX 167 NLRB 1078.9The Employers lake no position on this proposal365welfare records should be the source of names andaddresses.We note however that there is no evidence that thePUC lists have any relationship to employmentwithin the unit. The other arguments advanced bythe Petitioners and Employers to the effect that thecontractors would not voluntarily honor a request forpayroll information do not persuade us that there issufficient justification for deviating from our normalpolicyof requiring payroll information for thepurpose of establishing an eligibility list. According-ly,we shall require the Employers to submit a list ofeligible voters. The Regional Director may supple-ment this information by also using relevant inform-ation maintained by the Unions as they have statedthey are willing to cooperate in establishing theeligibility list.In accordance with the foregoing, we shall directan election by mail ballot in the following unit:All employees of employer-members of Associat-ed General Contractors of California, Inc., theEngineering and Grading Contractors Associa-tion, and the Northern California HomebuildersConference who were covered by the collective-bargaining agreement known as the MasterAgreement entered into on September 23. 1971,between the above-mentioned associations andHeavyHighway Building and ConstructionTeamsters Committee for Northern California onbehalf of Teamsters Local Unions Nos. 94, 137,150,216,287, 291, 315, 386, 431, 439, 490, 533,624,684,890, 912, and 980, but excluding allother employees including guards, watchmen, andsupervisors as defined in the Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]MEMBER KENNEDY, dissenting:For the reasons set forth in my dissent to theoriginalDecision and Order in this proceedingreported at 201 NLRB 311, I believe the owner-operators to be independent contractors and notemployees within the meaning of the Act. According-ly, I believe the Board is prohibited by statute fromconducting an election in which owner-operators areincluded in the unit.10 156 NLRB 1236